Citation Nr: 0612021	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  02-04 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of head 
trauma including a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The appellant had active service from August 1974 to December 
1978 and March 1982 to May 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) No. Little Rock, Arkansas, Regional 
Office (RO).  

The Board remanded the case in November 2004.  The case has 
been returned for review by the Board.


FINDING OF FACT

The veteran does not have a current disability manifested by 
a seizure disorder.


CONCLUSION OF LAW

A seizure disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts on appeal that service connection is 
warranted for a seizure disorder.   

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative of any information (medical or lay evidence) 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
September 2001 and December 2004.  The content of the notice 
in December 2004, in particular, fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claim.  The RO has contacted all of the 
private medical agencies listed by the appellant.  The Board 
remanded the case in order to obtain additional private 
medical records.  The RO issued a letter in December 2004 
requesting that the veteran submit the necessary forms to 
obtain the private medical records.  However the veteran 
failed to respond.  Further, the veteran has been provided VA 
examination.  

The Appeals Management Center (AMC) sent a letter to the 
veteran noting that his claims file had been returned to the 
Board and that he could submit additional evidence.  The 
letter carried, for the most part, the correct address but 
was addressed to "December 20, 2005."  The Board notes that 
the veteran's representative requested that the letter be 
resent to the veteran.  The letter had the correct address 
and the claims file does not show that the letter was 
returned to the VA as undeliverable.  The Board will presume 
that the letter reached the correct address and does not find 
that the case needs to be remanded in order to re-issue the 
letter.  

Subsequent to the October 2005 supplemental statement of the 
case (SSOC) the RO received a letter from the veteran showing 
that he was scheduled for a hearing before the Social 
Security Administration (SSA).  As the veteran has not 
indicated that he is in receipt of SSA benefits or that the 
hearing is relevant to the claim for service connection, the 
Board will not remand the case for the RO to review this 
additional evidence or to attempt to obtain any SSA records.   

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Factual Background

The service medical records relate that the veteran sustained 
a laceration to the left scalp in March 1983.  There were no 
complaints, findings, or complaints concerning a seizure 
disorder.

VA outpatient records dated in September 2000 noted an 
abnormal electroencephalogram (EEG).  The EEG was considered 
abnormal due to occasional voltage sharp waves, which 
suggested focal cerebral irritability.  However, a 
computerized tomography (CT) scan was within normal limits.  
The diagnosis was possible seizure disorder.

The record includes a January 1994 statement from a private 
psychologist who treated the veteran for major depressive 
disorder with intermittent explosive disorder.  The statement 
indicates that a neurologist, Dr. J., diagnosed possible 
seizure disorder.  

A private psychiatrist, Dr. E., noted in a February 1994 
clinical report that the veteran was referred to Dr. J. for 
neurological evaluation.  It was reported that in a December 
29, 1993 report, Dr. J. concluded that the veteran was free 
from possible temporal lobe epilepsy.  Further, a December 
1993 EEG was interpreted as normal by Dr. J.  

A VA examination was conducted in April 2005.  The veteran 
reported his medical history.  He reported that while working 
under an airplane he hit his head on the boarding ladder.  He 
sustained a laceration on the left temporal area.  The 
veteran reported that since then, (somewhere in the 1990's) 
he developed a seizure disorder.  He also stated that he had 
1-3 grand mal seizures daily.  

On examination the cranial nerves were grossly intact.  There 
were no focal deficits noted.  The examiner commented that 
the veteran was receiving treatment for major depressive 
disorder with intermittent explosive disorder.  Furthermore, 
it was noted that Dr. J. in December 1993 indicated that the 
veteran was "free from possible temporal epilepsy."  The 
examiner concluded that the veteran did not suffer from a 
seizure disorder.     

Criteria and Analysis

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(D); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

Where a veteran served continuously for 90 days during a 
period of war, and certain disorders such as organic diseases 
of the nervous system become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The factual basis may be established by medical evidence, 
competent lay evidence or both.  Medical evidence should set 
forth the physical findings and symptomatology elicited by 
examination within the applicable period.  Lay evidence 
should describe the material and relevant facts as to the 
veteran's disability observed within such period, not merely 
conclusions based upon opinion.  38 C.F.R. § 3.307(b).

While the service medical records show in-service treatment 
for a laceration to the head there were no complaints, 
findings, or diagnoses regarding a seizure disorder.  
Further, the veteran has provided no medical evidence to show 
current diagnoses of the claimed disorder.  The diagnosis 
regarding a possible disorder has not been confirmed by 
either private or VA neurological evaluation.  Examination 
records dated as late as 2005 failed to document any 
diagnosis regarding a seizure disorder.  

The only evidence of record that suggests the presence of the 
claimed disability is the veteran's statements.  The Board 
finds that his statements are not sufficient competent 
evidence of current disability.  He is a layman and thus does 
not have competence to give a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As such, the record does not contain medical evidence of 
current disability, that is, of an impairment in earning 
capacity as the result of the claimed injury or residuals 
thereof as set forth in 38 C.F.R. § 4.1.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  Without proof of a current disability, service 
connection is denied.




ORDER

Service connection for a seizure disorder is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


